DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both “a three-piece sleeve” and “a first connection” in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106a…106c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
Specification
3)	The disclosure is objected to because of the following informalities:
Paragraph [0037], line 10, “example with” should read “examples, which” for grammatical correctness
Paragraph [0047], line 7, “washable, and can” should read “washable, can” for grammatical correctness
Paragraph [0061], line 7, “reversing also effectively” should read “reversing effectively” for grammatical correctness
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8, line 9, “nozzle;” should read “nozzle; and” for grammatical correctness
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation “the nozzle bag” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the nozzle bag” as “the enema bag”, referring to “an enema bag” of claim 1, line 2.
Claim 7 recites the limitation "the first connection and the second connection" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, due to claim 7 being dependent on claim 1, when “a first connection” and “a second connection” are introduced in claim 6. For the purpose of examination, Examiner will interpret “The enema bag system of claim 1” as “The enema bad system of claim 6” in order to maintain dependency, and obviate the current 35 U.S.C. 112(b) rejection.
Claim 10 recites the limitation “the nozzle bag” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the nozzle bag” as “the enema bag”, referring to “an enema bag” of claim 8, line 2.
Claim 16 recites the limitation “the first connection and the second connection” in line 2. There is insufficient antecedent basis for this limitation in the claim, due to claim 16 being dependent on claim 8, when “a first connection” and “a second connection” are introduced in claim 15. For the purpose of examination, Examiner will interpret “The 
Claim Rejections - 35 USC § 103
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claims 1, 6-9, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN206454054), hereinafter Li, in view of Hagen et al. (U.S. PGPUB 20200215257), hereinafter Hagen.
	Regarding claim 1, Li teaches an enema bag system (as shown in the Figure), comprising: 
	an enema bag (1) having an enema bag opening (as shown in the Figure) at the top of the enema bag for filling the enema bag with solution;
	an enema bag cover (12) configured to rest on top of the enema bag and cover the enema bag opening;
	a nozzle (31) comprising a nozzle outlet (as shown in the Annotated Figure);

		an inlet (as shown in the Annotated Figure) for receiving at least a portion of the solution from the enema bag; and
		an outlet (as shown in the Annotated Figure) for expelling the solution into the nozzle;
	tubing (2) fluidly coupling the enema bag, the anti-reflux coupler, and the nozzle; and
	a pulley restrictor (25) configured to selectively control a speed at which the solution is introduced into the nozzle and expelled from the nozzle outlet.

    PNG
    media_image1.png
    832
    397
    media_image1.png
    Greyscale

Li Annotated Figure
	Li fails to teach wherein the anti-reflux coupler comprises a check valve configured to prevent reflux of the solution from the nozzle.
	Hagen teaches an enema system (as shown in Fig. 2), comprising: 

	an enema container cover (Fig. 1; 4) configured to rest on top of the enema container and cover the enema container opening;
	a nozzle (Fig. 1; 3) comprising a nozzle outlet (Fig. 1; 5);
	an anti-reflux coupler (as shown in Annotated Fig. 2) positioned between the enema container and the nozzle through which the solution passes from the enema container to the nozzle outlet, the anti-reflux coupler comprising:
		an inlet (as shown in Annotated Fig. 2) for receiving at least a portion of the solution from the enema container;
		an outlet (as shown in Annotated Fig. 2) for expelling the solution into the nozzle; and
		a check valve (Fig. 2; 10/11) configured to prevent reflux of the solution from the nozzle [Paragraph 0074].

    PNG
    media_image2.png
    636
    393
    media_image2.png
    Greyscale

Annotated Fig. 2
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-reflux coupler of Li to comprise a check valve configured to prevent reflux of the solution from the nozzle, as taught by Hagen. Doing so would prevent contamination of the enema liquid still remaining within the enema bag, as taught by Hagen [Paragraph 0074].
	Regarding claim 6, Li in view of Hagen teaches the enema bag system of claim 1, further comprising:
	a first connection (21 and 22) at which the enema bag is removably coupled to the tubing; and

	Regarding claim 7, Li in view of Hagen teaches the enema bag system of claim 6, wherein at least one of the first connection and the second connection is a threaded connection or an interference fit connection (Examiner interprets the first connection to be an interference fit connection, as the combination of 21 and 22 are inserted into the enema bag, and held there by interference between the connection and plug 13 of the enema bag).
	Regarding claim 8, Li teaches an enema bag system (as shown in the Figure), comprising: 
	an enema bag (1);
	a nozzle (31) comprising a nozzle outlet (as shown in the Annotated Figure);
	an anti-reflux coupler (24) positioned between the enema bag and the nozzle through the which the solution passes from the enema bag to the nozzle outlet, the anti-reflux coupler comprising:
		an inlet (as shown in the Annotated Figure) for receiving at least a portion of the solution from the enema bag; and
		an outlet (as shown in the Annotated Figure) for expelling the solution into the nozzle; and
	tubing (2) fluidly coupling the enema bag, the anti-reflux coupler, and the nozzle.
Li fails to teach wherein the anti-reflux coupler comprises a check valve configured to prevent reflux of the solution from the nozzle.

an enema container (Fig. 1; 2); 
	a nozzle (Fig. 1; 3) comprising a nozzle outlet (Fig. 1; 5);
	an anti-reflux coupler (as shown in Annotated Fig. 2) positioned between the enema container and the nozzle through which the solution passes from the enema container to the nozzle outlet, the anti-reflux coupler comprising:
		an inlet (as shown in Annotated Fig. 2) for receiving at least a portion of the solution from the enema container;
		an outlet (as shown in Annotated Fig. 2) for expelling the solution into the nozzle; and
		a check valve (Fig. 2; 10/11) configured to prevent reflux of the solution from the nozzle [Paragraph 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-reflux coupler of Li to comprise a check valve configured to prevent reflux of the solution from the nozzle, as taught by Hagen. Doing so would prevent contamination of the enema liquid still remaining within the enema bag, as taught by Hagen [Paragraph 0074].
	Regarding claim 9, Li in view of Hagen teaches the enema bag system of claim 8, wherein:
	the enema bag comprises an enema bag opening (as shown in the Figure) at the top of the enema bag for filling the enema bag with solution; and
	the enema bag system further comprises an enema bag cover (12) configured to rest on top of the enema bag and cover the enema bag opening.

	Regarding claim 15, Li in view of Hagen teaches the enema bag system of claim 8, further comprising: 
a first connection (21 and 22) at which the enema bag is removably coupled to the tubing; and
	a second connection at which the tubing is coupled to other tubing and the nozzle (as shown within the Figure), the second connection being provided by the anti-reflux coupler.
	Regarding claim 16, Li in view of Hagen teaches the enema bag system of claim 15, wherein at least one of the first connection and the second connection is a threaded connection or an interference fit connection (Examiner interprets the first connection to be an interference fit connection, as the combination of 21 and 22 are inserted into the enema bag, and held there by interference between the connection and plug 13 of the enema bag).
	Regarding claim 17, Li teaches a method, comprising:
		providing an enema bag system (as shown in the Figure), comprising:
			an enema bag (1);
			a nozzle (31) comprising a nozzle outlet (as shown in the Annotated Figure);

				an inlet (as shown in the Annotated Figure) for receiving at least a portion of the solution from the enema bag; and
				an outlet (as shown in the Annotated Figure) for expelling the solution into the nozzle; and
		tubing (2) fluidly coupling the enema bag, the anti-reflux coupler, and the nozzle.
Li fails to teach wherein the anti-reflux coupler comprises a check valve configured to prevent reflux of the solution from the nozzle.
	Hagen teaches an enema system (as shown in Fig. 2), comprising: 
an enema container (Fig. 1; 2); 
		a nozzle (Fig. 1; 3) comprising a nozzle outlet (Fig. 1; 5);
		an anti-reflux coupler (as shown in Annotated Fig. 2) positioned between the enema container and the nozzle through which the solution passes from the enema container to the nozzle outlet, the anti-reflux coupler comprising:
			an inlet (as shown in Annotated Fig. 2) for receiving at least a portion of the solution from the enema container;
			an outlet (as shown in Annotated Fig. 2) for expelling the solution into the nozzle; and
		a check valve (Fig. 2; 10/11) configured to prevent reflux of the solution from the nozzle [Paragraph 0074].

	Regarding claim 18, Li in view of Hagen teaches the method of claim 17, wherein the enema bag system further comprises a pulley restrictor (25) configured to selectively control a speed at which the solution is introduced into the nozzle and expelled from the nozzle outlet.
10)	Claims 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hagen, further in view of Karpisek (U.S. Patent No. 4869721), hereinafter Karpisek.
	Regarding claim 3, Li in view of Hagen teaches the enema bag system of claim 1, wherein:
the pulley restrictor comprises a body (as shown in the Annotated Figure-2), the body comprising a first end and a second end (as shown in the Annotated Figure-2); and
the tubing is positioned through the body (as shown in the Annotated Figure-2).
While it appears that Li in view of Hagen teaches the following claimed limitations due to the nature of the Figure, Li in view of Hagen does not explicitly teach them: wherein the pulley restrictor comprises a guide, and a wheel movably coupled to the guide; the tubing being positioned through the body such that the wheel is positioned near the tubing; adjustment of the wheel along the guide to the first end of the body 

    PNG
    media_image3.png
    832
    397
    media_image3.png
    Greyscale

Li Annotated Figure-2
Karpisek teaches a pulley restrictor (as shown in Fig. 5), wherein:

the tubing (Fig. 6; 18) is positioned through the body such that the wheel is positioned near the tubing;
adjustment of the wheel along the guide to the first end of the body causes pressure to be applied to the tubing and restricts flow of the solution therein (as shown by the progression of a shape of tube 18 in Figs. 14-19); and
adjustment of the wheel along the guide to the second end of the body relieves the pressure on the tubing and permits the flow of solution therein (as is understood to be the reverse of the process shown in Figs. 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor of Li in view of Hagen to explicitly teach the guide and wheel which allows for adjustable pressure to be placed on the tube and restrict the flow of solution therein, as taught by Karpisek. Doing so would allow for fine-tuned control over the flow of the solution from the enema bag, resulting in higher amounts of comfort for the individual having the enema bag applied to them.
Regarding claim 12, Li in view of Hagen teaches the enema bag system of claim 11, wherein:
the pulley restrictor comprises a body (as shown in the Annotated Figure-2), the body comprising a first end and a second end (as shown in the Annotated Figure-2); and

While it appears that Li in view of Hagen teaches the following claimed limitations due to the nature of the Figure, Li in view of Hagen does not explicitly teach them: wherein the pulley restrictor comprises a guide, and a wheel movably coupled to the guide; the tubing being positioned through the body such that the wheel is positioned near the tubing; adjustment of the wheel along the guide to the first end of the body causes pressure to be applied to the tubing and restricts flow of the solution therein; and adjustment of the wheel along the guide to the second end of the body relieves the pressure on the tubing and permits the flow of the solution therein.
Karpisek teaches a pulley restrictor (as shown in Fig. 5), wherein:
	the pulley restrictor comprises a body (Fig. 5; 10 and 11), a guide (Fig. 5; 12), and a wheel (Fig. 5; 13) movably coupled to the guide, the body comprising a first end (Fig. 6, where 9 is pointing) and a second end (Fig. 6, where 9a is pointing);
the tubing (Fig. 6; 18) is positioned through the body such that the wheel is positioned near the tubing;
adjustment of the wheel along the guide to the first end of the body causes pressure to be applied to the tubing and restricts flow of the solution therein (as shown by the progression of a shape of tube 18 in Figs. 14-19); and
adjustment of the wheel along the guide to the second end of the body relieves the pressure on the tubing and permits the flow of solution therein (as is understood to be the reverse of the process shown in Figs. 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor of Li in view of 
Regarding claim 19, Li in view of Hagen teaches the method of claim 18, wherein:
the pulley restrictor comprises a body (as shown in the Annotated Figure-2), the body comprising a first end and a second end (as shown in the Annotated Figure-2); and
the tubing is positioned through the body (as shown in the Annotated Figure-2).
While it appears that Li in view of Hagen teaches the following claimed limitations due to the nature of the Figure, Li in view of Hagen does not explicitly teach them: wherein the pulley restrictor comprises a guide, and a wheel movably coupled to the guide; the tubing being positioned through the body such that the wheel is positioned near the tubing; adjustment of the wheel along the guide to the first end of the body causes pressure to be applied to the tubing and restricts flow of the solution therein; and adjustment of the wheel along the guide to the second end of the body relieves the pressure on the tubing and permits the flow of the solution therein.
Karpisek teaches a pulley restrictor (as shown in Fig. 5), wherein:
	the pulley restrictor comprises a body (Fig. 5; 10 and 11), a guide (Fig. 5; 12), and a wheel (Fig. 5; 13) movably coupled to the guide, the body comprising a first end (Fig. 6, where 9 is pointing) and a second end (Fig. 6, where 9a is pointing);

adjustment of the wheel along the guide to the first end of the body causes pressure to be applied to the tubing and restricts flow of the solution therein (as shown by the progression of a shape of tube 18 in Figs. 14-19); and
adjustment of the wheel along the guide to the second end of the body relieves the pressure on the tubing and permits the flow of solution therein (as is understood to be the reverse of the process shown in Figs. 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor of Li in view of Hagen to explicitly teach the guide and wheel which allows for adjustable pressure to be placed on the tube and restrict the flow of solution therein, as taught by Karpisek. Doing so would allow for fine-tuned control over the flow of the solution from the enema bag, resulting in higher amounts of comfort for the individual having the enema bag applied to them.
11)	Claims 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hagen, in view of Karpisek, further in view of Rosenblatt (U.S. PGPUB 20100217232), hereinafter Rosenblatt.
	Regarding claim 4, Li in view of Hagen in view of Karpisek teaches the enema bag system of claim 3, wherein:
	the body of the pulley restrictor comprises a recess (Fig. 5; 10) through which the tubing is positioned;

	the wheel comprises a first projection (Fig. 7; 14) projecting from a first side of the wheel and a second projection (opposite 14) projection from a second side of the wheel; and
	the first projection is received in the first trach and the second projection is received in the second trach (as shown in Fig. 7).
	Li in view of Hagen in view of Rosenblatt fails to teach wherein the body of the pulley restrictor is triangular-shaped.
	Rosenblatt teaches a pulley restrictor (Fig. 3; 10), wherein the body (Fig. 3; 12) of the pulley restrictor is triangular-shaped.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor body of Li in view of Hagen in view of Karpisek to be triangular-shaped, as taught by Karpisek. Doing so would have been well-known in the art, as shown by Karpisek. Additionally, a change in shape has been deemed to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed change was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (MPEP 2144.04 IV. B.).
	Regarding claim 13, Li in view of Hagen in view of Karpisek teaches the enema bag system of claim 12, wherein:
	the body of the pulley restrictor comprises a recess (Fig. 5; 10) through which the tubing is positioned;

	the wheel comprises a first projection (Fig. 7; 14) projecting from a first side of the wheel and a second projection (opposite 14) projection from a second side of the wheel; and
	the first projection is received in the first trach and the second projection is received in the second trach (as shown in Fig. 7).
	Li in view of Hagen in view of Rosenblatt fails to teach wherein the body of the pulley restrictor is triangular-shaped.
	Rosenblatt teaches a pulley restrictor (Fig. 3; 10), wherein the body (Fig. 3; 12) of the pulley restrictor is triangular-shaped.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor body of Li in view of Hagen in view of Karpisek to be triangular-shaped, as taught by Karpisek. Doing so would have been well-known in the art, as shown by Karpisek. Additionally, a change in shape has been deemed to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed change was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (MPEP 2144.04 IV. B.).
	Regarding claim 20, Li in view of Hagen in view of Karpisek teaches the method of claim 19, wherein:
	the body of the pulley restrictor comprises a recess (Fig. 5; 10) through which the tubing is positioned;

	the wheel comprises a first projection (Fig. 7; 14) projecting from a first side of the wheel and a second projection (opposite 14) projection from a second side of the wheel; and
	the first projection is received in the first trach and the second projection is received in the second trach (as shown in Fig. 7).
	Li in view of Hagen in view of Rosenblatt fails to teach wherein the body of the pulley restrictor is triangular-shaped.
	Rosenblatt teaches a pulley restrictor (Fig. 3; 10), wherein the body (Fig. 3; 12) of the pulley restrictor is triangular-shaped.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor body of Li in view of Hagen in view of Karpisek to be triangular-shaped, as taught by Karpisek. Doing so would have been well-known in the art, as shown by Karpisek. Additionally, a change in shape has been deemed to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed change was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (MPEP 2144.04 IV. B.).
12)	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hagen, further in view of Trevino (U.S. PGPUB 20170281881), hereinafter Trevino.

	Trevino teaches an irrigation device (as shown in Fig. 8) comprising a check valve (Fig. 8; 30) comprising a duckbill valve [Paragraph 0031].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the check valve of Li in view of Hagen to comprise a duckbill valve, as taught by Trevino, as having a duckbill valve for use within an irrigation (i.e. enema system) device in order to prevent backflow is well known in the art [Trevino, Paragraph 0031].
	Regarding claim 14, Li in view of Hagen teaches the enema bag system of claim 8. However, Li in view of Hagen fails to teach wherein the check valve comprises one of: an umbrella valve; a duckbill valve; a slit-cutting valve; and a flapper valve.
	Trevino teaches an irrigation device (as shown in Fig. 8) comprising a check valve (Fig. 8; 30) comprising a duckbill valve [Paragraph 0031].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the check valve of Li in view of Hagen to comprise a duckbill valve, as taught by Trevino, as having a duckbill valve for use within an irrigation (i.e. enema system) device in order to prevent backflow is well known in the art [Trevino, Paragraph 0031].
Allowable Subject Matter
13)	Claims 2 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
14)	The following is a statement of reasons for the indication of allowable subject matter:
Claims 2 and 10 recite the limitation “further comprising a hook positioned through an aperture in the nozzle bag and further positioned in a recess notched in the enema bag cover”. Frasier-Scott (U.S. PGPUB 20100274214), hereinafter Frasier-Scott teaches an infusion bag system (Fig. 9; 50), comprising a hook (Fig. 2; 120) positioned through an aperture in the infusion bag (as shown in Fig. 2) and further positioned in a recess (Fig. 9; 410) notched in the infusion bag cover (Fig. 9; 10) [Paragraph 0054] (Examiner interprets the hook 410 to be a recess notched in the infusion bag cover, as “notched” is a product by process limitation defining how the recess is produced). However, modifying the bag of Li in view of Hager such that the cover interacts with the hook as specified within the claim limitations would negate the ability to keep the contents of the enema bag free from contamination.
Conclusion
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783